Case: 12-5078    Document: 47     Page: 1   Filed: 11/29/2012




          NOTE: This order is nonprecedential.

   mniteb $>tate~ ~ourt of ~eaI~
       for tbe jfeberaI qcircuit

 JAMES L. PATEREK, IN HIS OWN RIGHT AND AS
            BEST FRIEND OF, J.P.,
              Petitioner-Appellee,

                            v.
      SECRETARY OF HEALTH AND HUMAN
                 SERVICES,
             Respondent-Appellant.


                        2012-5078


   Appeal from the United States Court of Federal
Claims in case no. 02-VV-411, Judge Susan G. Braden.


                      ON MOTION


                       ORDER

   The Secretary of Health and Human Services moves
without opposition for a 21-day extension of time, until
November 29,2012, to file the appendix.

    Upon consideration thereof,
Case: 12-5078   Document: 47   Page: 2   Filed: 11/29/2012




JAMES PATEREK v. HHS                                  2


    IT Is ORDERED THAT:

    The motion is granted.

                                FOR THE COURT


                                 lsI Jan Horbaly
                                Jan Horbaly
                                Clerk
    s27